           Case 3:20-cv-05016-BHS-DWC Document 64 Filed 03/08/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      KYNTREL TREVYONE JACKSON,
                                                         CASE NO. 3:20-CV-5016-BHS-DWC
11                             Plaintiff,
                                                         ORDER STRIKING SURREPLY
12              v.

13      TIMOTHY M. THRASHER, et al.,

14                             Defendant.

15

16          The District Court has referred this action, filed pursuant to 42 U.S.C. § 1983, to United

17 States Magistrate Judge David W. Christel. On May 18, 2018, Plaintiff filed a surreply to

18 Defendants’ Reply in support of their motion for summary judgment. Dkt. 62. Pursuant to Local

19 Rule CR 7(g)(2), surreplies are limited to requests to strike material contained in or attached to a

20 reply brief. “Extraneous argument or a surreply filed for any other reason will not be

21 considered.” Id; see also Herrnandez v. Stryker Corp., 2015 WL 11714363, at *2 (W.D. Wash.

22 Mar. 13, 2015). Plaintiff does not request to strike material contained in Defendants’ Reply;

23 rather, he provides additional argument. See Dkt. 62. Therefore, the Court directs the Clerk to

24


     ORDER STRIKING SURREPLY - 1
          Case 3:20-cv-05016-BHS-DWC Document 64 Filed 03/08/21 Page 2 of 2




 1 strike Plaintiff’s surreply (Dkt. 62). The Court will not consider Docket Entry 62 when ruling on

 2 Defendants’ Motion for Summary Judgment.

 3         Dated this 8th day of March, 2021.


                                                        A
 4

 5
                                                        David W. Christel
 6                                                      United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER STRIKING SURREPLY - 2
